                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 JEFFEREY D. BARBEE,                               )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )           NO. 3:18-cv-01271
                                                   )
 TERRY JAMES LEE,                                  )           JUDGE CAMPBELL
                                                   )
         Defendant                                 )

                                 MEMORANDUM AND ORDER

       Plaintiff Jefferey D. Barbee, an inmate in the custody of the Williamson County Sheriff in

Franklin, Tennessee, has filed a pro se complaint for alleged violation of his civil rights pursuant

to 42 U.S.C. § 1983. (Doc. No. 1.) He has also filed an application to proceed in district court

without prepaying fees and costs (“IFP application”). (Doc. No. 2.) The case is before the Court

for a ruling on the IFP application and for an initial review pursuant to the Prison Litigation Reform

Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A, and 42 U.S.C. § 1997e.

       Under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(a), a prisoner

bringing a civil action may be permitted to file suit without prepaying the filing fee required by 28

U.S.C. § 1914(a). Plaintiff’s submission (Doc. No. 2) establishes that he lacks the funds to pay

the filing fee and is therefore GRANTED.

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court is required to conduct an initial review of

any complaint filed in forma pauperis, and to dismiss the complaint if it is facially frivolous or

malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

against a defendant who is immune from such relief. In reviewing the complaint to determine

whether it states a plausible claim, “a district court must (1) view the complaint in the light most
favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M &

G Polymers, USA, LLC, 561F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d

461, 466 (6th Cir. 2009) (citations omitted)). A pro se pleading must be liberally construed and

“held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

        Plaintiff alleges that the Defendant, a fellow inmate, badgered him with sexual comments

on November 4, 2018, including name-calling, telling Plaintiff to perform sexual acts, and

threatening to sexually assault Plaintiff’s mother. (Doc. No. 1 at 5.) He alleges that Defendant’s

taunting is “very upsetting and disturbing” because Plaintiff is homosexual. (Id.) Plaintiff does

not allege that he was actually assaulted or compelled to engage in any sexual activity. He states

that he reported Defendant’s comments to jail personnel on November 5, 2018, and the Complaint

was signed on November 6, 2018. (Id. at 5–6.) He names the fellow inmate as the sole Defendant,

and seeks an injunction to prevent further harassment and teasing on the basis of his sexual

preference. (Id. at 6.)

        Plaintiff sues under 42 U.S.C. § 1983, which confers a private federal right of action against

any person who, acting under color of state law, deprives an individual of any right, privilege or

immunity secured by the Constitution or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d

580, 583 (6th Cir. 2012). To state a Section 1983 claim, a plaintiff must allege: (1) a deprivation

of rights secured by the Constitution and laws of the United States, and (2) that “the deprivation

was caused by a person acting under color of state law.” Tahfs v. Proctor, 316 F. 3d 584, 590 (6th

Cir. 2003) (citations omitted); 42 U.S.C. § 1983.

        Even assuming that a single day of harassment could satisfy the first prong, Plaintiff has

clearly failed to satisfy the second element in this case. Inmates do not act “under color of any



                                                  2
state ‘statute, ordinance, regulation, custom, or usage’” as required to be liable under Section 1983.

Nobles v. Brown, 985 F.2d 235, 238 (6th Cir. 1992) (holding that prisoner who captured and raped

corrections officer was not liable under Section 1983 and the plaintiff’s injury was “simply not

compensable in a federal civil rights action”). Another district court in this circuit has explained

why a prisoner’s Section 1983 claim against a fellow inmate must be dismissed:

        Defendant Dockery must be dismissed from this § 1983 action because that statute
        requires that the alleged deprivation be committed by a person acting under color
        of state law. The statute does not protect against private action. In order to be
        subject to suit under § 1983, Defendant Dockery’s conduct must be fairly
        attributable to the state; that is, the challenged action must have been taken under
        color of state law. NCAA v. Tarkanian, 488 U.S. 179, 191 (1988); Rendell–Baker
        v. Kohn, 457 U.S. 830, 838 (1982); Lugar v. Edmondson Oil Co., 457 U.S. 922,
        936–39 (1982); Simescu v. Emmet Cnty. Dep’t of Soc. Servs., 942 F.2d 372, 374
        (6th Cir. 1991). Plaintiff fails to allege facts showing that the conduct of fellow
        inmate Defendant Dockery in assaulting Plaintiff at GRCC was taken under color
        of state law. See Nobles v. Brown, 985 F.2d 235 (6th Cir.1992); Butler v. Jenkins,
        450 F.Supp. 574 (E.D. Tenn. 1978). Thus, Defendant Dockery is not subject to suit
        under § 1983, warranting dismissal of the § 1983 claim against him.

Means v. Brown, No. 4:14CV-P32-M, 2014 WL 5439293, at *2 (W.D. Ky. Oct. 22, 2014). Except

where the state can be fairly said to be responsible for an otherwise private actor’s conduct, such

as where the state has provided “significant encouragement” to the action or the actor is a “willful

participant in joint activity with the State or its agents,” a private individual is not liable for civil

rights violations under Section 1983. Brentwood Acad. v. Tennessee Secondary Sch. Athletic Ass’n,

531 U.S. 288, 296 (2001) (quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 941 (1982)).

        Plaintiff has not alleged that any state agents participated in, encouraged, or were even

aware of his fellow inmate’s harassment until he reported it the following day. Accordingly,

Plaintiff has not alleged that the Defendant acted under color of state law, and he fails to state a

claim under Section 1983.

        For the reasons explained above, this action is DISMISSED for failure to state a claim



                                                   3
upon which relief can be granted. 28 U.S.C. §§ 1915(e)(2)(B). Any appeal of this Order would

not be in good faith as required by 28 U.S.C. § 1915(a)(3).

       It is so ORDERED.



                                                    ____________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE




                                                4
